FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA NUV l 5 2012
KAY WILLIAMS, ) C?)l‘irri(s  ceta
Plaintiff, §
v. § Civil Action No.  
JUAN CARLOS GONZALES, et al., §
Defendants. §
MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
complaint. She alleges that the defendants "have attempted to take advantage of and defraud
[her] by knowingly misrepresenting the facts" and by failing to make "full disclosure" with
respect to a motor vehicle she purchased from them in July 2012. She demands damages of
$6000 and clear title to the vehicle.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different States. See 28 U.S.C. § l332(a). 'l`his complaint sets forth no
federal question. Although the parties appear to be citizens of different states, the matter in
controversy does not exceed the $75,000 threshold. Accordingly, the Court will dismiss this
action for lack of subject matter jurisdiction.

An Order consistent with this Memorandu Opinion is issued separately.

DATE; 2 ¢;/ z,/,_